             Case 2:89-sp-00306-RSM-DWC Document 429 Filed 03/08/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9   UNITED STATES OF AMERICA, et al.,
                                                          No.: C70-9213
10                   Plaintiffs,
                                                          Subproceeding No. 89-3-6
11      v.
                                                          ORDER GRANTING
12   STATE OF WASHINGTON, et al.,                         STIPULATED MOTION TO
                                                          INTERVENE
13                   Defendants.

14

15

16            This matter came before the Court on the Stipulated Motion for Intervention (“Stipulated
17   Motion”) by Moonlight Ecological LLC (d/b/a Moonlight Oyster), the Jamestown S’Klallam
18
     Tribe, the Port Gamble S’Klallam Tribe, the Lower Elwha Klallam Tribe, and the Suquamish
19
     Tribe. The Motion asks the Court to allow Moonlight Oyster to intervene to obtain coverage
20
     under the Settlement Agreement associated with its cultivation of Covered Tidelands previously
21

22   submitted for coverage under the Settlement Agreement by Steve Price and Price Clam Farm.

23   See Order and Consent Decree Approving Settlement Agreement (Doc. No. 14477,

24   Subproceeding 89-3), Settlement Agreement (Doc. No. 14476, Subproceeding 89-3 (the “2007
25   Settlement Agreement”), and subsequent Settlement Agreement (Doc. No. 423-3, Subproceeding
26
     89-3-06 (the “2020 Settlement Agreement”).

              Having reviewed the Stipulated Motion and the pleadings and papers on file, the Court
      ORDER GRANTING STIPULATED MOTION TO INTERVENE                                     K&L GATES LLP
                                                                                  925 FOURTH AVENUE, SUITE 2900
      Case No. C70-9213-RSM-DWC - 1                                                   SEATTLE, WA 98104-1158
                                                                                     TELEPHONE: +1 206 623 7580
                                                                                     FACSIMILE: +1 206 623 7022
          Case 2:89-sp-00306-RSM-DWC Document 429 Filed 03/08/21 Page 2 of 3




 1   hereby GRANTS the Stipulated Motion.

 2          Dated this 8th day of March, 2021
 3

 4

 5                                              A
                                                David W. Christel
 6                                              United States Magistrate Judge
 7

 8   Presented by:

 9   MOONLIGHT ECOLOGICAL LLC d/b/a MOONLIGHT OYSTER
     K&L Gates LLP
10   Robert M. Smith, WSBA# 47674
     K&L Gates LLP
11   925 Fourth Avenue, Suite 2900
     Seattle, WA 98104
12   (206) 623-7580
     robert.smith@klgates.com
13
     Attorney for Moonlight Oyster
14
     JAMESTOWN S’KLALLAM TRIBE
15   Lauren Rasmussen, WSBA #33256
     Law Offices of Lauren Rasmussen, PLLC
16   1904 Third Avenue, Suite 1030
     Seattle, WA 98101
17   206.623.0900
     lauren@rasmussen-law.com
18
     Attorney for Jamestown S’Klallam Tribe
19
     PORT GAMBLE S’KLALLAM TRIBE
20   Lauren Rasmussen, WSBA #33256
     Law Offices of Lauren Rasmussen, PLLC
21   1904 Third Avenue, Suite 1030
     Seattle, WA 98101
22   206.623.0900
     lauren@rasmussen-law.com
23
     Attorney for Port Gamble S’Klallam Tribe
24
     LOWER ELWHA KLALLAM TRIBE
25   Stephen H. Suagee, WSBA #26776
     2851 Lower Elwha Road
26   Port Angeles, WA 98363
     360.461.2989
     steve.suagee@elwha.org

      ORDER GRANTING STIPULATED MOTION TO INTERVENE                          K&L GATES LLP
                                                                       925 FOURTH AVENUE, SUITE 2900
      Case No. C70-9213-RSM-DWC - 2                                        SEATTLE, WA 98104-1158
                                                                          TELEPHONE: +1 206 623 7580
                                                                          FACSIMILE: +1 206 623 7022
         Case 2:89-sp-00306-RSM-DWC Document 429 Filed 03/08/21 Page 3 of 3




 1   Attorney for Lower Elwha Klallam Tribe

 2   SUQUAMISH TRIBE
     Rit Bellis, WSBA #29226
 3   PO Box 498
     Suquamish, Washington 98392
 4   360.394.8490
     rbellis@suquamish.nsn.us
 5
     Attorney for Suquamish Tribe
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



      ORDER GRANTING STIPULATED MOTION TO INTERVENE                  K&L GATES LLP
                                                               925 FOURTH AVENUE, SUITE 2900
      Case No. C70-9213-RSM-DWC - 3                                SEATTLE, WA 98104-1158
                                                                  TELEPHONE: +1 206 623 7580
                                                                  FACSIMILE: +1 206 623 7022
